DETAILED ACTION
This is the second Office Action regarding application number 16/875,131, filed on 05/15/2020, which claims foreign priority to KR 10-2019-0154193, filed on 11/27/2019.
This action is in response to the Applicant’s Response dated 10/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-15 are currently pending.
Claims 1-6 and 8-15 are amended.
Claims 3, 5, 11, 13, and 15 are withdrawn.
Claims 1, 2, 4, 6-10, 11, 12, and 14 are examined below.
The rejection of claims 1, 2, 4, 6-10, 11, 12, and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 10/19/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner further objects to examined claims 1, 2, 4, 6-10, 11, 12, and 14 as the only embodiment of the applicant’s disclosure that describes a planarizing layer includes AZO, and the applicant did not elect the AZO species. Accordingly, the applicants remarks suggesting benefits of using AZO for planarization are not accepted, as they are not claimed now and are directed to a non-elected species.
The examiner also is unmoved the applicant’s argument that LIU is non-analogous art. The applicant offers no convincing evidence other than its own opinion, and the examiner has provided sufficient evidence that the photoactive materials taught by LIU would be relevant to the skilled artisan as it is both of the same field of endeavor (harnessing light to generate electric charge) and pertinent to the problem faced by the inventor (photogenerated material for charge transfer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (“High-performance perovskite/Cu(In,Ga)Se2 monolithic tandem solar cells”) in view of YUSOFF (“Extremely stable all solution processed organic tandem solar cells with TiO2/GO recombination layer under continuous light illumination”), LIU (“Template-assisted synthesis of hollow TiO2@rGO core–shell structural nanospheres with enhanced photocatalytic activity”), and KAMINO (US 2018/0174761 A1).
Regarding claim 1, HAN teaches an integrated tandem solar cell comprising: 
a first solar cell having a form in which a rear electrode (Mo), a light absorption layer (CIGS), and a buffer layer (CdS) are stacked; 
a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers, or that the nanoparticle layer planarizes the first solar cell.
YUSOFF teaches a titania and GO layer between tandem cells.
LIU teaches a core-shell type titania and reduced graphene oxide nanoparticle material.
KAMINO teaches a CIGS/perovskite tandem solar cell, and expressly teaches that the surface of the bottom solar cell must be planarized (para. 13), in order to simplify the deposition of the perovskite upper solar cell (para. 14).

    PNG
    media_image2.png
    279
    386
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnection layer material with a titanium oxide-graphene oxide material as taught by YUSOFF as it provides low absorption losses and is robust enough for the fabrication of tandem solar cell devices using all-additive solution processing (YUSOFF, pg. 11055, conclusion paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN further and use a core-shell type titania and reduced graphene oxide nanoparticle material as taught by LIU since this particular material provides for enhanced separation efficiency for electron-hole pairs both under ultraviolet and visible light irradiation (LIU, pg. 183, conclusion paragraph).

The examiner further concludes that skilled artisans would quickly appreciate the importance of planarizing the device before deposition of the perovskite upper subcell, and that it would be obvious to try to use one of the three sublayers of the recombination layer to accomplish this flattening envisioned by KAMINO.

Regarding claim 2, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Regarding claim 4, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the transparent conductive nanoparticle layer is formed of core-shell type silica (SiO.sub.2@rGO) nanoparticles coated with reduced graphene oxide or titanium dioxide (TiO.sub.2@ rGO) nanoparticles coated with reduced graphene oxide (LIU teaches titania-rGO material).

Regarding claim 6, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (product by process limitation; YUSOFF teaches that the transparent conductive layer with titania and GO are formed with spin coating, pg. 11056, “Device fabrication and characterization” paragraph).

Regarding claim 7, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first transparent conductive layer includes a zinc oxide layer which is an intrinsic semiconductor (HAN teaches an intrinsic zinc oxide layer).

Regarding claim 8, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the second transparent conductive layer includes a transparent conductive layer formed of indium tin oxide, aluminum zinc oxide, zirconium tin oxide, or a compound of indium oxide and zinc oxide, which is selected from a high-transmittance high-conductivity oxide material composed of multicomponents containing indium, tin, zinc, and the like (HAN teaches indium tin oxide second TCO).

Regarding claim 9, HAN teaches a method of manufacturing an integrated tandem solar cell comprising: 

forming a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
forming a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers, or that the nanoparticle layer planarizes the first solar cell.

LIU teaches a core-shell type titania and reduced graphene oxide nanoparticle material.
KAMINO teaches a CIGS/perovskite tandem solar cell, and expressly teaches that the surface of the bottom solar cell must be planarized (para. 13), in order to simplify the deposition of the perovskite upper solar cell (para. 14).

    PNG
    media_image2.png
    279
    386
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnection layer material with a titanium oxide-graphene oxide material as taught by YUSOFF as it provides low absorption losses and is robust enough for the fabrication of tandem solar cell devices using all-additive solution processing (YUSOFF, pg. 11055, conclusion paragraph).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN further and planarize the upper surface of the bottom CIGS solar subcell layer as taught by KAMINO with the recombination layer and the nanoparticle layer in order to simplify the deposition of the perovskite upper solar cell.
The examiner further concludes that skilled artisans would quickly appreciate the importance of planarizing the device before deposition of the perovskite upper subcell, and that it would be obvious to try to use one of the three sublayers of the recombination layer to accomplish this flattening envisioned by KAMINO.

Regarding claim 10, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the method of claim 9, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (YUSOFF teaches that the transparent conductive layer with titania and GO are formed with spin coating, pg. 11056, “Device fabrication and characterization” paragraph).

Regarding claim 12, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the method of claim 9 wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Regarding claim 14, the combination of HAN, YUSOFF, LIU, and KAMINO teaches or would have suggested the method of claim 9, wherein the transparent conductive nanoparticle layer is formed of silica (SiO.sub.2@rGO) nanoparticles coated with a core-shell type reduced graphene oxide or titanium dioxide (TiO.sub.2@ rGO) nanoparticles coated with reduced graphene oxide (LIU teaches titania-rGO material).

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.

Primary Examiner, Art Unit 1721